
	

114 HR 2541 IH: Rhode Island Fishermen’s Fairness Act
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2541
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2015
			Mr. Langevin (for himself and Mr. Cicilline) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and Management Act to add Rhode Island to the
			 Mid-Atlantic Fishery Management Council.
	
	
 1.Short titleThis Act may be cited as the Rhode Island Fishermen’s Fairness Act. 2.Addition of Rhode Island to the Mid-Atlantic Fishery Management CouncilSection 302(a)(1)(B) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(a)(1)(B)) is amended—
 (1)by inserting Rhode Island, after States of; (2)by inserting Rhode Island, after except North Carolina,;
 (3)by striking 21 and inserting 23; and (4)by striking 13 and inserting 14.
			
